Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  1/24/2022. The instant application has claims 1-6,8,11-13,15-20 pending. The system and method for allowing an transaction to occur based on blockchain for an IoT device. There a total of 16 claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/12/2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-6,8,11-13,15-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant arguments relating to specifications objection is not persuasive. As the sections are required to be added. 

The applicant argument relating to double patenting rejection is not persuasive, as the claims still recite similar subject matter and missing feature can be an obvious-type double patenting. But the double patenting rejection can be held under abeyance till allowance.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 7/29/2016.  It is noted, however, that applicant has not filed a certified copy of the GB 1613106.2 application as required by 37 CFR 1.55.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the escrow agent generating an second transaction is not shown in Fig. 1b, it shows the escrow broadcasts TxC but not the generating must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The applicant is reminded that adding new matter will invoke 35 USC 132(a) rejection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
-------The specification is missing section labels and missing many sections, e.g.  Field of Invention, Brief Summary of Invention, Brief Description of Drawings. The format that should be followed is showed below. And applicant is reminded that no new matter can be added to the specifications, otherwise the subject matter will rejected under 35 USC 132(a). And further reminded that  the description of drawings section must be added in such way as not adding new matter to the specifications. And other sections should also be added without adding any new matter.


Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-6,8,11-13,15-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 5-16 of copending Application No. 16079074 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an broader version of claims of ‘074 application. The similar steps of using an escrow agent to facilitate transaction and using blockchain is mentioned in both patent applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
US App #16320954
US App # 16079074
Comments
1. (Currently Amended) A method of controlling access to and/or use of an internet-enabled resource, comprising: generating a first blockchain transaction (TxB) comprising: i) a token representing a smart contract relating to the access to and/or use of the internet-enabled resource, wherein the token is a multisig address that includes more than one signature; ii) at least one output for transferring value from a user of the internet-enabled resource to a controller of the resource and/or a third party, wherein the third party is an escrow agent; and iii) a redeem script which includes a token that represents a public key associated with the resource user; communicating, to the internet-enabled resource, the public key associated with the user by submitting the first transaction to a blockchain; storing the public key, or a reference to its location, in a storage resource;- resource; Page 3 of 15Application No. 16/320,954Amendment dated June 21, 2022 Reply to Office Action of February 18, 2022 preventing further access to and/or use of an internet-enabled resource by removing the public key associated with the resource user from memory; automatically generating a second blockchain transaction; submitting the second blockchain transaction to a blockchain network, wherein the second blockchain transaction is generated by the escrow agent, the second blockchain transaction comprising: an output which sends a token to the resource, wherein the token represents or comprises the public key associated with the resource user, or a hash of said public key, wherein responsive to the broadcast of the second blockchain transaction on the blockchain, the public key associated with the resource user is removed from the memory. 

3. (Previously Presented) A method according to claim 1 wherein: the first blockchain transaction (TxB) comprises an output having a redeem script which includes a token that represents the public key associated with the user.
1. (Previously Presented) A computer-implemented method for securing a controlled digital resource using a distributed hash table and a peer-to-peer distributed ledger, the method comprising: determining a data (D1) associated with the controlled digital resource; determining a first hash value (H1) of the controlled digital resource; determining a second hash value (H2) based on the data (D1) and the controlled digital resource; sending, over a communications network, the data (D1), the first hash value (H1) and the second hash value (H2) to an entry for storage in a distributed hash table, wherein the second hash value (H2) is a key of a key-value pair and the data (D1) and the first hash value (H1) are a value in the key-value pair; determining a metadata (M) comprising the second hash value (H2) for storage on the peer-to-peer distributed ledger; determining a first redeem script (RS 1), wherein the first redeem script is based on: the metadata (M); and an agent public key (PA) associated with an agent (A); and sending, over the communications network, a first data output (01) for storage on the peer-to-peer distributed ledger based on: an indication of a first quantity of cryptocurrency (C1) to be transferred, wherein the first quantity of cryptocurrency (C1) is associated with the first redeem script (RS 1); and the first redeem script (RS 1).
The patent app # (US 16/079074) anticipates claims (1-6,8,11-13,15-20) of instant application, because the patent application claims (1-2, 5-16, genus) teaches all the elements/features of the examined claim (a-b, sub-genus, e.g. has less of the same limitations than the patent). Claims of instant application are effectively a subset of the claims in the patent. Thus, the entire scope of the patent application reference claim falls within the scope of the examined claim. Therefore, a patent to the instant applicant would improperly extend the right to exclude granted by a patent to the sub-genus should it issue after the genus (conflicting patent).



Claims  1-6,8,11-13,15-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24- of copending Application No. 16079074 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an broader version of claims of ‘074 application. The similar steps of using an escrow agent to facilitate transaction and using blockchain is mentioned in both patent applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US App # 16/320954
US App# 16079094
Comments
1. (Currently Amended) A method of controlling access to and/or use of an internet-enabled resource, comprising: generating a first blockchain transaction (TxB) comprising: i) a token representing a smart contract relating to the access to and/or use of the internet-enabled resource, wherein the token is a multisig address that includes more than one signature; ii) at least one output for transferring value from a user of the internet-enabled resource to a controller of the resource and/or a third party, wherein the third party is an escrow agent; and iii) a redeem script which includes a token that represents a public key associated with the resource user; communicating, to the internet-enabled resource, the public key associated with the user by submitting the first transaction to a blockchain; storing the public key, or a reference to its location, in a storage resource;- said public key associated with the resource; Page 3 of 15Application No. 16/320,954Amendment dated June 21, 2022 Reply to Office Action of February 18, 2022 preventing further access to and/or use of an internet-enabled resource by removing the public key associated with the resource user from memory; automatically generating a second blockchain transaction; submitting the second blockchain transaction to a blockchain network, wherein the second blockchain transaction is generated by the escrow agent, the second blockchain transaction comprising: an output which sends a token to the resource, wherein the token represents or comprises the public key associated with the resource user, or a hash of said public key, wherein responsive to the broadcast of the second blockchain transaction on the blockchain, the public key associated with the resource user is removed from the memory. 

3. (Previously Presented) A method according to claim 1 wherein: the first blockchain transaction (TxB) comprises an output having a redeem script which includes a token that represents the public key associated with the user.
24. (Currently Amended) A computer implemented method for efficient transfer of entities on a peer-to-peer distributed ledger, the method comprising: generating a first exchange transaction[[, ]];and broadcasting, over a first network, the first exchange transaction for inclusion on a P2P distributed ledger, wherein the first exchange transaction comprises: an indication of a first quantity of a cryptocurrency to be transferred[[;]], a first input provided from an output of a first invitation transaction from a first user, the first invitation transaction previously included on the P2P distributed ledger, , and a first script associated with the first output; and wherein the first script comprises: a first set of metadata provided in a redeem script and providing an indication of the first entity to be transferred and a first set of conditions for the transfer, wherein the first set of conditions comprise one or more of the following: a) one or more range limits on one or more prices related to the exchange, b) an exchange rate, c) a deadline for fulfilment of the first invitation, or d) a limitation on a geographical area for the exchange to take place, Page 2 of 17Application No. 16/079,094 Amendment dated May 3, 2022 Reply to Office Action of February 3, 2022 a first user public key associated with the first user, the first user public key being a cryptographic pair with the first user private key, and a first third-party public key pair associated with the first third-party, the first third-party public key being a cryptographic pair with the first third-party private key.
The patent application # (16/079094 anticipates claims (1-6,8,11-13,15-20  ) of instant application, because the patent application claims (24-38, 40-58, 60-63, genus) teaches all the elements/features of the examined claim (a-b, sub-genus, e.g. has less of the same limitations than the patent application). Claims of instant application are effectively a subset of the claims in the patent. Thus, the entire scope of the patent reference claim falls within the scope of the examined claim. Therefore, a patent to the instant applicant would improperly extend the right to exclude granted by a patent to the sub-genus should it issue after the genus (conflicting patent).




The double patenting rejection with regard to US App #16/320945 is being omitted for the sake of brevity and applicant request for abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,8,11-13,15-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recites the limitation "the broadcast of the second blockchain" in last limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-6,8,11-13,15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. The claim recites the reference to the storage location. However, what is meant by this term is not apparent from the specifications nor claims. The only mention of reference to storage is found in Spec Page 6 Ln 13-15. But the details about whether it is an URL or pointer is not explicitly mentioned thus, the claims term is indefinite.

Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “preventing further access to and/or use of an internet-enabled resource by removing the public key associated with the resource user from memory” then afterward the claim recites “wherein responsive to the broadcast of the second blockchain transaction on the blockchain, the public key associated with the resource user is removed from the memory”. This claim language leads to confusion as the public key is removed twice, which is impossible. The claim has redundant language and misleading language as the series/order of steps is also incorrect.

Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “automatically generating a second blockchain transaction” then afterward the claim recites “wherein the second blockchain transaction is generated by the escrow agent,” leads to confusion as the escrow agent generates the second transaction upon the rental vehicle being returned, it not generated automatically.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,8,11-13,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent  Pub 2017/0279774 to Booz in view of US Patent Pub 2017/0109744 to Wilkins.

Regarding Claim 11, 17,  Booz discloses A method of controlling access to and/or use of an internet-enabled resource, comprising: generating a first blockchain transaction (TxB) comprising: i) a token representing a smart contract relating to the access to and/or use of the internet-enabled resource, wherein the token is a multisig address that includes more than one signature(Par. 0022-023, the blockchain database contains contracts & Fig. 1 item 104  & Fig.3 item 324, device address & Par. 0053, the tokens generated with address); ii) at least one output for transferring value from a user of the internet-enabled resource to a controller of the resource and/or a third party, wherein the third party is an escrow agent(Fig. 7 item 704 &714 , escrow agent creates account with agreement ID) ; and iii) a redeem script which includes a token that represents a public key associated with the resource user; communicating, to the internet-enabled resource, the public key associated with the user by submitting the first transaction to a blockchain(Par. 0053, submitting of proposal);-; preventing further access to and/or use of an internet-enabled resource by removing the public key associated with the resource user from memory(par. 0061, the proposal acceptance leads to access); automatically generating a second blockchain transaction(Par. 0057-0060, the payments received are noted in contract); submitting the second blockchain transaction to a blockchain network, wherein the second blockchain transaction is generated by the escrow agent, the second blockchain transaction comprising: an output which sends a token to the resource, wherein the token represents or comprises the public key associated with the resource user, or a hash of said public key, wherein responsive to the broadcast of the second blockchain transaction on the blockchain, the public key associated with the resource user is removed from the memory( Par. 0060, the proposal is accepted or rejected is noted ).

Booz does not disclose the private key nor public associated with resource. However, Wilkins discloses communicating, to the resource from the user, a message or other data which has been encrypted using a private key(Par. 0038 & Par. 0076, wallet private key); allowing or preventing access to and/or use of the internet-enabled resource dependent upon successful decryption of the message or other data using said public key associated with the resource(Par. 0099-0101, the private key associated with first addressed account)Page 3 of 15Application No. 16/320,954Amendment dated June 21, 2022.Reply to Office Action of February 18, 2022

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Booz invention to include the private key and public key in order to provide respective account and wallet association see Par. 0080.


Regarding Claim 2. Booz discloses A method according to claim 1 wherein: the third party is an escrow agent; and/or the smart contract comprises details or conditions relating to an agreement for use of or access to the resource (Par. 0068, the terms of contract); and/or the transfer of value is a payment of funds such as an amount of currency (Par. 0055, the proposal and payments are made & Fig. 5 item 522).  

Regarding Claim 3. Booz does not disclose the public key. However, Wilkins discloses A method according to claim 1 wherein: the first blockchain transaction (TxB) comprises an output having a redeem script which includes a token that represents the public key associated with the user(Par. 0036-0037, public key for decrypting and redemption ).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Booz invention to include the private key and public key in order to provide respective account and wallet association see Par. 0080.


Regarding Claim 4. . Booz does not disclose the public key. However, Wilkins discloses A method according to claim 3 and comprising the step of accessing or obtaining the public key from the token and storing it in memory(Par. 0035-037).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Booz invention to include the private key and public key in order to provide respective account and wallet association see Par. 0080.

Regarding Claim 5. Booz discloses A method according to claim 1 wherein the first transaction (TxB) is generated by the resource controller and sent to the user for modification(Fig. 5 item 504,508,506).  

Regarding Claim 6. Booz discloses A method according to claim 5 wherein the user modifies the first blockchain transaction by adding at least one output to the first transaction(Fig. 5 item 504,508,506,514).  

Regarding Claim 8. Booz discloses A method according to claim 1 wherein the data that has been encrypted is sent to the internet-enabled resource by the user, using a handheld or portable computing device(Fig. 1 item 114, 102 )

Regarding Claim 11. Booz discloses A method according to claim 9 and comprising the step of: detokenizing the token of the second transaction (TxC) by creating a third transaction (TxD) which comprises an input that spends the output of the second transaction (TxC)(Par. 0060-0061).  

Regarding Claim 12. Booz discloses A method according to claim 1[[7]] wherein the submission of the first (TxB), second (TxC) and/or third (TxD) transactions to the blockchain network is automated, wherein the time of submission is dependent upon an instruction or setting provided within the respective transaction(Par. 0061-0062).  

Regarding Claim 13. Booz discloses A method according to claim 1 wherein the first blockchain transaction (TxB) comprises: an output for transferring a deposit payment to the resource controller; and/or an output for transferring a payment to an escrow agent(Par. 0048, the token bank for transactions)  .  

Regarding Claim 15. Booz discloses A method according to claim 1 wherein the internet-enabled resource is an IoT device(Fig. 1 item 102, 106).  

Regarding Claim 16.Wiklins discloses  discloses A method according to claim 1 wherein the step of allowing or preventing access to and/or use of the internet-enabled resource is dependent upon verification performed by the resource, in which the resource attempts to use a stored version of the user's public key to read the data that has been encrypted(Par 0036-0037).

Regarding Claim 18. Wilkins discloses    A system according to claim 17 wherein the system comprises: an internet-enabled resource, 
 
Regarding Claim 19. Booz discloses A system according to claim 17 

Regarding Claim 20. Booz discloses A method according to claim 1, wherein the storage resource is a distributed hash table or memory provided in associated with or accessible by the resource(Par. 0043, the blockchain database being updated).
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent 11195177 to Vijayvergia which discloses the payment based blockchain.

US Patent Pub 2021/0390531 to Voorhees which discloses blockchain NFT and message exchange.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The concept of verifying the transaction and using token that is digitally signed and coins being transferred is commonly known in prior art  as illustrated by Transaction Verification Model over Double Spending for Peer-to-Peer Digital Currency Transactions based on Blockchain Architecture by Rubasinghe § 3.2.3 Scenario C: App to App Transaction Verification Model. The prior art is made available in file as of 2/18/2022.